Citation Nr: 1714702	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  14-35 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for the service-connected left elbow injury residuals. 

2.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for the service-connected bilateral pes planus.

(With respect to the issues of (1) entitlement to restoration of a 30 percent disability rating (or evaluation), effective June 1, 2015, for the service-connected folliculitis barbae of multiple areas, including whether the reduction in compensation from 30 percent to 10 percent disabling from June 1, 2015, was proper, and (2) entitlement to an increased disability rating for folliculitis barbae of multiple areas, in excess of 30 percent from March 11, 2011 to June 1, 2015, and in excess of 10 percent from June 1, 2015, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  In October 2016, the Court granted, in part, VA's motion to stay.  As the issues on appeal related to the service-connected folliculitis barbae may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of these stayed issues will resume.)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1972 to July 1977. 

This appeal comes to the Board of Veterans' Appeals (Board) following November 2011, March 2012, May 2014 and October 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A claim for increased disability ratings for the service-connected left elbow and bilateral foot disorders was received in July 2010.  The November 2011 rating decision, in pertinent part, granted a 30 percent increased disability rating for bilateral pes planus effective July 27, 2010 (the date the increased rating claim was received by VA).  The March 2012 rating decision, in pertinent part, denied an increased disability rating in excess of 10 percent for left elbow injury residuals.  In March and May 2012, the Veteran filed notices of disagreement with the disability ratings assigned for the left elbow injury residuals and bilateral pes planus.

The May 2014 rating decision, in pertinent part, continued to deny an increased disability rating in excess of 10 percent for left elbow injury residuals.  The October 2016 rating decision continued to deny an increased disability rating in excess of 30 percent for bilateral pes planus.       

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

REMAND

Increased Rating for Left Elbow Injury Residuals 

First, VA treatment records as well as an October 2011 VA examination report note that the Veteran applied for Social Security Administration (SSA) disability benefits based on multiple disabilities, including the service-connected left elbow injury residuals.  An April 2013 VA treatment record notes that the Veteran reported body, back, neck, and left arm pain, left finger numbness, and that his "left arm [is] useless."  The Veteran reported applying for SSA disability benefits in connection with these symptoms.  There is a possibility that the SSA records are relevant to the issue on appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to a veteran's claim); 38 C.F.R. § 3.159(c)(2) (2016).     

Next, the Veteran is currently in receipt of a 10 percent disability rating for the service-connected left elbow injury residuals under 38 C.F.R. § 4.71a (2016), Diagnostic Code 5209-5003 for arthritic symptoms associated with the left elbow disability.  VA treatment records dated throughout the appeal period repeatedly note left arm neurological complaints, symptoms, and diagnoses.  Left ulnar neuropathy has been diagnosed through EMG testing.  See e.g., April 2011 MRI report, November 2016 EMG report.  While the September 2014 supplemental statement of the case indicates that the left ulnar neuropathy has been linked to the Veteran's (non-service-connected) cervical spine disability, it is unclear whether this assertion by the AOJ is supported by the evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

While some VA treatment records note possible cervical stenosis causing upper extremity neuropathy, see e.g., October 2015 VA treatment record, a January 2017 VA treatment record notes EMG testing revealed bilateral carpal tunnel syndrome and left ulnar neuropathy without evidence of radiculopathy in the left upper extremity despite symptoms indicating to the contrary.  The Board finds that a VA examination would help determine whether the documented left ulnar neuropathy and neurological symptomatology is a residual of the service-connected left arm injury for which a separate disability rating may be warranted.  

Further, an April 2011 VA examination report notes muscle symptomatology, including left bicep muscle atrophy and loss of muscle substance, as a residual of the service-connected left elbow injury.  See 38 C.F.R. §§ 4.56, 4.73 (2016).  While assigning a separate rating under a muscle diagnostic code may constitute pyramiding by compensating the Veteran twice for the same left elbow symptomatology, see 38 C.F.R. § 4.14 (2016), it is possible that a higher rating may be warranted under a diagnostic code evaluating left elbow muscle injury residuals as opposed to the currently assigned rating based on the musculoskeletal (i.e., arthritic) residuals.  The most recent VA examination addressing muscle injury residuals was the April 2011 VA examination report.  Based on the above, the Board finds that further examination is warranted so that the decision is based on a record that contains a VA examination evaluating all neurological and muscle symptomatology attributable to the service-connected left elbow injury residuals.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).              

Increased Rating for Bilateral Pes Planus

The November 2011 rating decision, in pertinent part, granted a 30 percent increased disability rating for the service-connected bilateral pes planus effective July 27, 2010.  In March 2012, the Veteran filed a timely notice of disagreement with the increased disability rating assigned for bilateral pes planus. 

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R.	 § 20.201 (2016).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2016).    

The March 2012 notice of disagreement was properly filed with the AOJ.  As the decision notice was sent prior to March 24, 2015, the notice of disagreement did not need to be submitted on a VA Form 21-0958.  Cf. 38 C.F.R. § 20.201(a)(1) (2016).  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  While the AOJ subsequently readjudicated the issue of entitlement to an increased disability rating in excess of 30 percent for the service-connected bilateral pes planus, see October 2016 rating decision, a statement of the case has yet to be issued with respect to the March 2012 notice of disagreement.  Consequently, the Board must remand the issue of an increased disability rating in excess of 30 percent for bilateral pes planus for further procedural action.        

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issue of an increased disability rating in excess of 30 percent for bilateral pes planus.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Obtain from the SSA a copy of any decision(s) with regard to any claim for disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

3.  Schedule a VA examination(s) to assist in determining the current severity of the service-connected left elbow injury residuals.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  The VA examiner should identify all muscle and neurological symptomatology and impairment attributable to the service-connected left elbow injury.  

The VA examiner should indicate whether the left upper extremity neurological symptoms, to include left ulnar neuropathy, are residuals of the service-connected left elbow injury.  The VA examiner should indicate the cause/etiology of any left upper extremity neurological symptoms not attributable to the service-connected left elbow injury.      

4.  Then, readjudicate the issue on appeal.  If any part of the appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




